Citation Nr: 9924379	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.   96-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial (compensable) evaluation for a 
flexion contracture of the right little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from January 1971 to 
September 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted an initial 
noncompensable evaluation for a flexion contracture of the 
right little finger.

The appellant testified before the undersigned Member of the 
Board in a Travel Board Hearing at the RO in July 1997.

In November 1997 the Board remanded this case in order to 
accomplish additional development.  In a rating decision 
dated in June 1998 the RO confirmed the noncompensable 
rating. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue of entitlement to an initial rating for a flexion 
contracture of the right little finger has been obtained by 
the RO.

2.  The appellant has ankylosis of the proximal 
interphalangeal joint of the right little finger.

3.  The appellant's right little finger is fixed in 90 
degrees of flexion at the proximal interphalangeal 
articulation and will not move from the position actively or 
passively.  

4.  The other joints of that finger are not ankylosed and he 
retains some functional use of his finger.

5.  The flexion contracture of the right little finger is 
more nearly the functional equivalent of amputation of the 
finger at the proximal interphalangeal joint.  


CONCLUSION OF LAW

The criteria for a10 percent schedular evaluation for a 
flexion contracture of the right little finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, and Diagnostic Codes 5003-5010, 5156, 5227 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
examination for the flexion contracture of his right small 
finger.  The record does not reveal additional sources of 
relevant information that may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Service medical records show that the appellant sustained a 
dislocation of the proximal interphalangeal joint of the 
right little finger in 1982 resulting in a flexion 
contracture of the finger.  Subsequent surgeries to release 
the contracture were unsuccessful. 

The appellant testified at a hearing before the undersigned 
Member of the Board in July 1997.  He testified that he could 
move his right little finger at the lowest joint in the hand; 
that he could can manually manipulate the tip of his finger, 
but not the middle joint; that the very tip of the finger was 
very sensitive; and that the top of the knuckle felt somewhat 
numb and became very sensitive to the cold.

A VA examination report dated February 1998 indicates that 
the appellant was  right handed.  His right little finger was 
fixed in 90 degrees of flexion at the proximal 
interphalangeal articulation and it would not move from that 
position actively or passively.  The distal interphalangeal 
articulation was capable of active movement -5 degrees of 
extension to approximately 10 degrees of flexion.  Passively 
the distal interphalangeal and the metacarpophalangeal 
articulation had complete range of motion.  

Attempts to make a fist revealed that the tip of the little 
finger lacked one and three quarters inches of contacting the 
palmer crease.  The appellant had pinch, hook and grasp with 
the right hand, but the final closure of the grasp was 
impaired because of the final curling action of the little 
finger unit.  Sensation was not impaired.  He did not have 
sensory loss.  He had ankylosis of the proximal 
interphalangeal joint of the right little finger.  The distal 
interphalangeal articulation both clinically and by x-ray 
appeared to be unimpaired.

The examiner concluded that the nature and severity of the 
postoperative flexion contracture had resulted in loss of 
function to the little finger.  Such a flexed position of 90 
degrees impaired the finality of grip, but also constituted a 
area of possible injury when dragging the hand across a flat 
surface, placing the hand in a pocket or shaking hands.

A February 1998 VA radiography report indicates the appellant  
may have had some degenerative changes at the proximal 
interphalangeal and the distal interphalangeal joints.  

The Board notes that, when an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Thus, the appellant has been assigned a noncompensable 
evaluation under Diagnostic Code 5227, ankylosis of any 
finger other than the thumb, index finger, and middle finger. 

Even though the evidence indicates the had appellant has 
ankylosis of the proximal interphalangeal joint of the right 
little finger, Diagnostic Code 5227 provides for a 
noncompensable disability evaluation for favorable or 
unfavorable ankylosis of the little finger.

The Board has also considered whether the appellant would be 
entitled to a compensable evaluation under other codes.  
Under Diagnostic Code 5156, where there is amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, a 10 percent 
evaluation is warranted.  Also, where there is amputation of 
the little finger with metacarpal resection (more than one-
half the bone lost), a 20 percent evaluation is warranted.  

The recent examination set forth the areas in which function 
was impaired in the major hand as a result of the flexion 
contracture.  These included the finality of grip and 
vulnerability to injury.  Although it is clear that there is 
motion in the distal phalangeal joint of the motion, the 
Board is of the opinion that impaired function of this nature 
in the major hand is equivalent to amputation of the finger 
without metacarpal resection at the proximal interphalangeal 
joint.  Accordingly, a 10 percent rating is warranted by 
analogy to Diagnostic code 5156.  In view of the fact that 
function remains in the other joints of the finger, a still 
higher rating by analogy to Diagnostic Code 5156 is not in 
order.  The decision has been made in accordance with 
Fenderson v. West, 12 Vet. App. 131 (1999).

The scarring associated with the disability is not shown to 
be objectively tender and painful, while other sensory 
impairment of the finger has not been medically demonstrated.  
The Board finds, further, no basis for the assignment of 
additional compensation pursuant to 38 C.F.R. §§ 4.40, 4.45.  
The currently assigned rating for this disability under the 
schedular criteria adequately reflects the level of 
impairment that is present.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

Entitlement to an initial 10 percent evaluation for flexion 
contracture of the right little finger is granted, subject to 
the criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

